Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Shi et al (EP 2075488) in views of Yokoyama et al (2013/0220047).
For claim 1, Shi teaches a pressurizing apparatus (screw (1) with nut (2) as shown in fig.4) (abstract, lines 1-2) comprising: 
a cam member (screw 1 as shown in fig.4, and also see fig.1 is only applied as reference but not as another embodiment) having an outer circumferential surface (the outer surface of element 1 as shown in fig.4, and also see fig.1 is only applied as reference but not as another embodiment), in which a spiral lead cam groove (5 as shown in fig.4) is formed (par.12, lines 1-6); a pressurizing shaft (2 as shown in fig.4) including a plurality of projections (pin 3 as shown in fig.4) inserted into the lead cam groove (5 as shown in fig.4), and configured to move along an axis of rotation of the cam member when the cam member (1 as shown in fig.4) rotates (par.16, lines 50-55), 
wherein the lead cam groove (5 as shown in fig. 4, and also see fig.1 is only applied as reference but not as another embodiment) consists of a lead cam groove inclined at a first angle relative to a plane orthogonal to the axis of rotation (first angle as shown in fig.1 below), and a small lead cam groove inclined at a second angle that is smaller than the first angle relative to the plane orthogonal to the axis of rotation (second angle as shown in fig.1 below which shows the angle different than the first angle, and fig.1 is only applied as reference but not as another embodiment) (par.13,lines 10-20), the lead cam groove and the lead cam groove being continuously connected to form the lead cam groove (5 as shown in fig. 4 shows that the groove from one side to other side, and also see fig.1 is only applied as reference but not as another embodiment) (par.13, lines 10-20 and par.15.lines 30-45), 
and wherein when the plurality of projections (pin 3 as shown in fig.4) are inserted into the large lead cam groove (par.15, lines 30-45), a projection located at one end side of a row comes into contact with one of two side surfaces of the large lead cam groove with the first width (one of the pin 3 is in contact on one side of groove 5 of element 1 as shown in fig.4) and a projection located at another end side of the row comes into contact with the other one of the two side surfaces of the large lead cam groove with the first width (the other pin 3 is in contact with other side of groove 5 of element 1 as shown in fig.4), and when the plurality of projections (3 as shown in fig.4) are inserted into the lead cam groove (5 as shown in fig.4), each of the plurality of projections (3 as shown in fig.4) comes into contact with at least one of one side surface and the other side surface of two side surfaces of the lead cam groove (5 as shown in fig.4) (par.14, lines 23-27 and par.15, lines 30-46). 
 	Shi is silence to teaching a large lead cam groove and a small lead cam groove, the large lead cam groove having a first width that is larger than a second width of the small lead cam groove.
Yokoyama teaches, similar cam groove, a large lead cam groove and a small lead cam groove (par.367, lines 1-13) (Yokoyama teaches different sizes of grooves, where in figure 27 that small lead cam groove 5a goes around the shaft and in figure 35 where large lead cam groove 22 and becomes smaller again as shown in figure 27) and the large lead cam groove having a first width that is larger than a second width of the small lead cam groove (par.39, lines 1-4 which shows that there are two different sizes of width in groove one is larger than other). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify Shi’s cam groove to include large lead cam groove and a small lead cam groove as taught by Yokoyama for purpose of improving durability, ball circulation performance, and working performance (Yokoyama, abstract, lines 1-2).  
    PNG
    media_image1.png
    331
    543
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    430
    760
    media_image2.png
    Greyscale
 	For claim 2, Shi further teaches wherein the lead cam groove (5 as shown in fig.4) includes a plurality of large lead cam grooves that are branched from a single lead cam groove (5 as shown in fig.4 shows that pluralities of grooves), wherein the pressurizing member (2 as shown in fig.4) comprises plural sets (6 as shown in fig.4) of projections, and wherein the plural sets of projections (3 as shown in fig.4) are insertable into the plurality of large lead cam grooves (5 as shown in fig.4), respectively, and all the plural sets of projections are insertable into the single lead cam groove (5 as shown in fig.4) (par.14, lines 23-27 and par.15, lines 30-46). 
Shi is silence to teaching a large lead cam groove and a small lead cam groove and plural sets of projections each including the plurality of projections.
Yokoyama teaches, similar cam groove, a large lead cam groove and a small lead cam groove (par.367, lines 1-13) (examiner notes in figure 27 that small lead cam groove 5a goes around the shaft and in figure 35 where large lead cam groove 22 and becomes smaller again as shown in figure 27). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify Shi’s cam groove to include large lead cam groove and a small lead cam groove as taught by Yokoyama for purpose of improving durability, ball circulation performance, and working performance (Yokoyama, abstract, lines 1-2). Furthermore, Shi discloses plural sets of projections including the plurality of projections the claimed invention except for the duplication plural sets of projections each including the plurality of projections. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate plural sets of projections, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate plural sets of projections of Shi for the purpose of performing a combination of many type of motion (MPEP 2144.01).

 	For claim 4, Shi teaches pressurizing apparatus (screw (1) with nut (2) as shown in fig.4) (abstract, lines 1-2) comprising: a cam member (screw 1 as shown in fig.4, and also see fig.1 is only applied as reference but not as another embodiment) having an outer circumferential surface (the outer surface of element 1 as shown in fig.4, and also see fig.1 is only applied as reference but not as another embodiment), in which a spiral lead cam groove is formed (5 as shown in fig.4) is formed (par.12, lines 1-6); and
 	a pressurizing shaft (2 as shown in fig.4) configured to move along an axis of rotation of the cam member when the cam member rotates, the pressurizing shaft including a first projection (one of the pin 3 as shown in fig.4) and a second projection (one of the pin 3 as shown in fig.4) that are inserted into the lead cam groove (5 as shown in fig.4) (par.12, lines 1-6), wherein the lead cam groove (5 as shown in fig. 4, and also see fig.1 is only applied as reference but not as another embodiment) comprises a lead cam groove inclined at a first angle relative to a plane orthogonal to the axis of rotation (first angle as shown in fig.1 below), and a lead cam groove inclined at a second angle that is smaller than the first angle relative to the plane orthogonal to the axis of rotation (second angle as shown in fig.1 below which shows the angle different than the first angle, and fig.1 is only applied as reference but not as another embodiment) (par.13,lines 10-20), the lead cam groove and the other lead cam groove being continuously connected to form the lead cam groove (5 as shown in fig. 4 shows that the groove from one side to other side, and also see fig.1 is only applied as reference but not as another embodiment) (par.13, lines 10-20 and par.15.lines 30-45), and wherein when the first projection (one of the pin 3 as shown in fig.4) and the second projection (one of the pin 3 as shown in fig.4) are inserted into the lead cam groove (par.15, lines 30-45), the first projection (one of the pin 3 as shown in fig.4) comes into contact with one of two side surfaces of the lead cam groove with the first width and does not contact the other one of the two side surfaces of the lead cam groove (one of the pin 3 is in contact on one side of groove 5 of element 1 as shown in fig.4), while the second projection (one of the pin 3 as shown in fig.4) comes into contact with the other one of the two side surfaces of the lead cam groove with the first width and does not contact the one of the two side surfaces of the lead cam groove (5 as shown in fig.4) (par.14, lines 23-27 and par.15, lines 30-46), and wherein when the first projection and the second projection (both of the  pin 3 as shown in fig.4) are inserted into the lead cam groove (5 as shown in fig.4), the first projection and the second projection (both of the  pin 3 as shown in fig.4) come into contact with at least one of one side surface and the other side surface of two side surfaces of the lead cam groove (5 as shown in fig.4) (par.14, lines 23-27 and par.15, lines 30-46).
 	Shi is silence to teaching a large lead cam groove and a small lead cam groove, the large lead cam groove having a first width that is larger than a second width of the small lead cam groove.
Yokoyama teaches, similar cam groove, a large lead cam groove and a small lead cam groove (par.367, lines 1-13) (Yokoyama teaches different sizes of grooves, where in figure 27 that small lead cam groove 5a goes around the shaft and in figure 35 where large lead cam groove 22 and becomes smaller again as shown in figure 27) and the large lead cam groove having a first width that is larger than a second width of the small lead cam groove (par.39, lines 1-4 which shows that there are two different sizes of width in groove one is larger than other). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify Shi’s cam groove to include large lead cam groove and a small lead cam groove as taught by Yokoyama for purpose of improving durability, ball circulation performance, and working performance (Yokoyama, abstract, lines 1-2). 

    PNG
    media_image1.png
    331
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    760
    media_image2.png
    Greyscale

 	For claim 5, Shi further teaches wherein the first projection and the second projection are adjacent to each other (both pin 3 are next each other as shown in fig.4).
 	For claim 6, Shi fails to teach wherein the first projection is located higher than the second projection.
Yokoyama teaches, wherein the first projection (one of the element 9 the positioned on top as shown in fig.9) is located higher than the second projection (one of the element 9 the positioned on bottom as shown in fig.9) (par.117, lines 1-4). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify Shi’s projection to include wherein the first projection is located higher than the second projection as taught by Yokoyama for purpose of improving durability, ball circulation performance, and working performance (Yokoyama, abstract, lines 1-2). 	
 	For claim 7, Shi further teaches wherein the first projection and the second projection (both pin 3 as shown in fig.4) are rollers attached to the pressurizing shaft (2 as shown in fig.4) (both pin 3 are attached to element 2 as shown in fig.2).
For claim 8, Shi further teaches wherein the lead cam groove (5 as shown in fig.4) includes a plurality of large lead cam grooves that are branched from a single lead cam groove (5 as shown in fig.4 shows that pluralities of grooves), wherein the pressurizing member (2 as shown in fig.4) comprises plural sets (6 as shown in fig.4) of projections, and wherein the plural sets of projections (3 as shown in fig.4) are insertable into the plurality of large lead cam grooves (5 as shown in fig.4), respectively, and all the plural sets of projections are insertable into the single lead cam groove (5 as shown in fig.4) (par.14, lines 23-27 and par.15, lines 30-46). 
Shi is silence to teaching a large lead cam groove and a small lead cam groove and plural sets of projections each including the plurality of projections.
Yokoyama teaches, similar cam groove, a large lead cam groove and a small lead cam groove (par.367, lines 1-13) (examiner notes in figure 27 that small lead cam groove 5a goes around the shaft and in figure 35 where large lead cam groove 22 and becomes smaller again as shown in figure 27). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify Shi’s cam groove to include large lead cam groove and a small lead cam groove as taught by Yokoyama for purpose of improving durability, ball circulation performance, and working performance (Yokoyama, abstract, lines 1-2). Furthermore, Shi discloses plural sets of projections including the plurality of projections the claimed invention except for the duplication plural sets of projections each including the plurality of projections. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate plural sets of projections, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate plural sets of projections of Shi for the purpose of performing a combination of many type of motion (MPEP 2144.01).

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Shi et al (EP 2075488) in views of Yokoyama et al (2013/0220047) and Tiberghien (9211606).
For claims 3 and 9-10, Shi teaches apparatus comprising the pressurizing (2 as shown in fig.1) apparatus according to claim 1 (abstract, lines 1-3). 
Shi fails to teach welding apparatus comprising wherein the pressurizing member is a pressurizing electrode configured to contact a workpiece and to pressurize a portion to be welded.
Tiberghien teaches, similar the pressurizing member, wherein the pressurizing member (7 as shown in fig.5) is a pressurizing electrode (9, which part of element 7, as shown in fig.5)  configured to contact a workpiece (1 as shown in fig.5) and to pressurize a portion to be welded (col.15, lines 20-28). 
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify Shi’s pressure member to include pressurizing electrode as taught by Tiberghien for purpose of providing a balancing module that provides one degree of freedom between the mounting and the mobile subassembly that connects together the fixed and mobile arms and a main actuator for performing electrical resistance welding clamps (Tiberghien, abstract, lines 1-3).

Response to Amendments/Arguments

Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Yokoyama fails to cure the admitted deficiencies of Shi for which Yokoyama is cited. However, examiner respectfully disagrees with applicant because the prior art, Shi, is relied upon for disclosing pressurizing apparatus (screw (1) with nut (2) as shown in fig.4) such that a cam member or screw 1 as shown in fig.4 having the outer surface of element 1 with lead cam groove (5 as shown in fig.4) is formed (par.12, lines 1-6), the cam member or screw 1 also has a pressurizing shaft (2 as shown in fig.4) that has a plurality of projections (pin 3 as shown in fig.4) inserted into cam groove (5 as shown in fig.4) to move along rotation along the cam member, and the cam groove is consists of groove that inclined at angle relative to a plane orthogonal to the axis of rotation and being continuously along the shaft, one of the projections is in contact with one side of the surface of the shaft and the other projection is in contact with another side of the surface of the shaft. However, Shi does not explicitly disclose the large lead cam groove having a first width that is larger than a second width of the small lead cam groove. 
The secondary references, Yokoyama teaches screw with shaft having groove with ball or projections circulate along the groove from one end to another and the groove having different sizes of width such that one part groove width is narrower than another part of the groove meaning that one part is larger and another part is smaller and such different size will improve durability, ball circulation performance, and working performance. Consequently, it would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify to modify Shi’s cam groove to include large lead cam groove and a small lead cam groove as taught by Yokoyama for purpose of improving durability, ball circulation performance, and working performance. 
Furthermore, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references Shi with Yokoyama as discussed in the rejection fully meets all the claimed limitations.  
 	Regarding dependent claims arguments, Applicant refers to the arguments presented with respect to claims 1 and 4 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner,
 Art Unit 3761